Name: Regulation (EEC) No 491/70 of the Council of 17 March 1970 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed
 Type: Regulation
 Subject Matter: agricultural activity;  executive power and public service;  economic policy;  food technology;  processed agricultural produce
 Date Published: nan

 150 Official Journal of the European Communities No L 62/4 Official Journal of the European Communities 18.3.70 REGULATION (EEC) No 491/70 OF THE COUNCIL of 17 March 1970 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed crease' in supplies of skimmed milk powder and, con ­ sequently, to increasing surpluses ; whereas , to avoid this, aid should also be granted for skimmed milk pro ­ duced and processed in a dairy and subject to admin ­ istrative control offering safeguards equivalent to denaturing ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 804/ 681 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 2622/692 and in par ­ ticular Article 10 (2) thereof ; Having regard to the proposal from the Commission ; Whereas Article 2 (1 ) (a) of Council Regulation (EEC) No 986/683 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed milk powder for use as feed, as amended by Regu ­ lation (EEC) No 749/69 ,4 provides that aid shall be granted only for skimmed milk produced and processed in a dairy and differentiated from other skimmed milk in a manner to be specified ; Whereas certain Member States have, in the past, suc ­ cessfully substituted for denaturing an equivalent administrative control ; whereas , if denaturing were made compulsory in these Member States , supplies of skimmed milk for use as feed would drop con ­ siderably ; whereas such a drop would lead to an in ­ The following shall be substituted for Article 2 (1 ) (a) of Regulation (EEC) No 986/68 : 'Skimmed milk produced and processed in a dairy, differentiated from other skimmed milk in a manner to be specified or subject to administrative control offering safeguards -equivalent to denaturing and sold to farms where it is used as feed at a price not exceeding any maximum price which may be fixed ;' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1970. For the Council The President Ch. HEGER 1 OJ No L 148 , 28.6.1968, p. 13. 2 OJ No L 328 , 30.-12.1969 , p. 8 . 3 OJ No L 169, 18.7.1968 , p. 8 . 4 OJ No L 98, 25.4.1969 , p. 1 .